366 F.2d 779
BRIDGE CORPORATION OF AMERICA, Appellant,v.The AMERICAN CONTRACT BRIDGE LEAGUE, INC., et al., Appellees.
No. 20756.
United States Court of Appeals Ninth Circuit.
Oct. 12, 1966.

Appeal from the United States District Court for the Southern District of California, Central Division; Jesse W. Curtis, Judge.
Fred Flam, Richard T. Drukker, Wm. G. Tucker, Chase, Rotchford, Downen & Drukker, Los Angeles, Cal., for appellant.
Julian O. von Kalinowski, Paul G. Bower, Gibson, Dunn & Crutcher, Los Angeles, Cal., for appellees.
Before CHAMBERS and BARNES, Circuit Judges, and POWELL, District judge.
PER CURIAM.


1
We conclude the allegations of the first two causes of action in plaintiff's amended complaint are sufficient to describe interstate commerce of a type not necessarily exempted from the thrust of federal and state antitrust statutes; and that the third cause of action does not contain allegations on its face which preclude plaintiff from raising issues of fact with respect thereto.


2
The dismissal of the three causes of action is reversed and the matter remanded for further proceedings consistent with this order.